AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                 Page 1 of



                                        United States District Court
                                                                    for the

                                                      District of Massachusetts



                    United States of America
                                   V.


                          Robert Avitable                                         Case No. 1:19-cr-10459-RWZ-27


                              Defendant

                                        ORDER SETTING COIJJDITIONS OF RELEASE
IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:
                                                                                         Place




      on

                                                                      Date and Time


      If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 12/11) Additional Conditions ofRelease                                                                              Page 2 of 3 Pages

                                                  ADDITIONAL CONDITIONS OF RELEASE

      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( ) (6) The defendant is placed in the custody of:
             Person or organization
             Address (only ifabove is an organization)
             City and state                                                                                   Tel. No.
who agrees to(a)supervise the defendant,(b)use eveiy effort to assure the defendant's appearance at all court proceedings,and(c)notify the court immediately
if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                          Signed:
                                                                                                      Ciutodian                                Date

(X) (7) The defendant must:
     ( X )(a) submit to supervision by and report for supervision to the                Pretrial Services as directed                    ,
                   telephone number                               ,no later than                                         .
     ( X )(b) continue or actively seek employment.
     ( )(c) continue or start an education program.
     ( X )(d) surrender any passport to:                                 The Office of Probation & Pretrial Services
     ( X )(e) not obtain a passport or other international travel document.
     ( X )(0 abide by the following restrictions on personal association, residence, or travel:               Travel is restricted tO Massachusetts
             Maintain residence and do not move without prior permission.
     ( X )(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including: co-defendants. members and associates of Latin Kings

     ( X )(h) get medical or psychiatric treatment: Participate in a mental health treatment program as directed and comply with all
              of the rules of such program.
     (     ) (i) return to custody each                      at             o'clock after being released at              o'clock for employment, schooling,
                 or the following purposes:

     (     ) 0) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
     ( X )(k) not possess a firearm, destructive device, or other weapon.
     ( X ) (1) not use alcohol( X )at all(               )excessively.
     ( X )(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
     ( X )(n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
              frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
              substance screening or testing. The defendant must not obstruct,attemptto obstruct,or tamper with the efficiency and accuracy ofprohibited
              substance screening or testing.
     (     )(o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                supervising officer.
     (     )(p) participate in one ofthe following location restriction programs and comply with its requirements as directed.
                  ( )(i) Curfew. You are restricted to your residence every day(                )from                     to             ,or(         )as
                            directed by the pretrial services office or supervising officer; or
                ( )(ii) Home Detention. You are restricted to your residence at all times except for employment;education;religious services; medical,
                            substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                            approved in advance by the pretrial services office or supervising officer; or
                ( )(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                            court appearances or other activities specifically approved by the court.
     (     ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program
                 requirements and instructions provided.
                ( )You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office or
                         supervising officer.
     ( X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.
     ( X ) (s) Limited appearances at Tallman Street, Sawyer Street and North Front Street in New Bedford. Defendant has
                   two weeks to arrange for someone else to take over running these buildings.
AO 199C (Rev. 09/08) Advice of Penalties                                                                      Page    3    of    3     Pages
                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim,or informant; retaliate or attempt to retaliate against a witness, victim,or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that 1 am the defendant in this case and that I am aware ofthe conditions of release. I pre      re to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties an         motions set forth above.




                                                                                              danl^Signature



                                                                                             City and State




                                                   Directions to the United States Marshal

(           defendant is ORDERED released after processing.
( )The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.


Date:    iZ-  JRIR                                                                    Judicial Officer's Sigtialure


                                                                              Kellyann Belmont, Deputy Clerk
                                                                                        Printed name and title




                     DISTRIBUTION:         COURT     DEFENDANT   PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
